DETAILED ACTION

This office action is in response to amendment filed on 1/26/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 11-12 have been amended.
Claims 16-22 have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 6/13/2018. It is noted, however, that applicant has not filed a certified copy of the 201841022190 application as required by 37 CFR 1.55.

Drawings
The corrected drawings were received on 1/26/2021.  These drawings are not acceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the text “prior art” in figures 1, 6, and 10 appears to be overwritten with a copy of the label of the figure number and is not legible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the 

Claim Rejections - 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
Claims 1, 3-4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari et al. (US 2017/0097873), NVMe Driver (https://spdk.io/doc/nvme_8h.html), hereinafter NVMe, and Panda et al. (US 2014/0244901).
With respect to claim 1, Krishnamachari teaches of a method, comprising: updating a first metadata log in a non-volatile random-access memory (NVRAM) of a host device corresponding to one or more recent input/output (I/0) operations of the host device to produce an updated first metadata log (fig. 2-4, paragraph 33, 47, 52; where the node (claimed host) receives an write request and the volume layer updates the volume metadata log, 345, in the NVRAM);
periodically checking, by the host device, whether a size of the updated first metadata log in the NVRAM of the host device is greater than a flush limit maintained in the host device (paragraph 78);
triggering a meta flush thread when the size of the updated first metadata log is greater than the flush limit maintained in the host device (paragraph 78-79).
Krishnamachari fails to explicitly teach of (1) sending, by a non-volatile memory express (NVMe) driver of the host device, a first command for performing synchronization of the updated first metadata log from the host device to one or more solid state drives (SSDs) for updating a second metadata log in the one or more SSDs corresponding to the one or more recent I/0 
However, NVMe teaches of sending, by a non-volatile memory express (NVMe) driver of the host device, a first command for performing synchronization of the updated first metadata log from the host device to one or more solid state drives (SSDs) for updating a second metadata log in the one or more SSDs corresponding to the one or more recent I/0 operations (pages 17-18; spdk_nvme_ns_cmd_flush(); where a flush request by the NVMe driver to a specified NVMe namespace is issued.  In the combination with Krishnamachari, the node (claimed host) recognizes the log is full and causes the flush to be carried out by issuing the flush request of NVMe via NVMe’s driver.  The namespace being flushed to the SSD is the metadata log in the NVRAM of Krishnamachari in paragraphs 78-79);
transmitting, by the one or more SSDs, a second command to the host device for acknowledging synchronization completion once the synchronization of the second metadata log in the one or more SSDs is completed in a volume block mapping table of the one or more SSDs (pages 17-18; spdk_nvme_ns_cmd_flush(); where upon completion of the flush without errors "0" is returned).
The combination of Krishnamachari and NVMe fails to explicitly teach of discarding, by the host device, metadata of the first metadata log in the host device once the second command is received by the host device from the one or more SSDs.

discarding, by the host device, metadata of the first metadata log in the host device once the second command is received by the host device from the one or more SSDs (paragraph 40; where the used area is invalidated and merged with the current NVRAM space).
Krishnamachari and NVMe are analogous art because they are from the same field of endeavor, as they are directed to managing nonvolatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Krishnamachari and NVMe before the time of the effective filing of the claimed invention to make the NVRAM of Krishnamachari NVMe storage, utilizing the drivers of NVMe. Their motivation would have been to more quickly access the storage.
Krishnamachari, NVMe, and Panda are analogous art because they are from the same field of endeavor, as they are directed to managing nonvolatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Krishnamachari, NVMe, and Panda before the time of the effective filing of the claimed invention to invalidate the location of the flushed data in NVRAM in the combination of Krishnamachari 
With respect to claim 3, the combination of Krishnamachari, NVMe, and Panda teaches of wherein the first command is a flip command which comprises information of one or more physical blocks to be exchanged or modified in the one or more SSDs (NVMe, pages 17-18; spdk_nvme_ns_cmd_flush(); where the namespace identifies the locations in the NVRAM of Krishnamachari to flush, which is information of the blocks that are going to be modified in the SSDs).
The reasons for obviousness are the same as indicated above with respect to claim 1.
With respect to claim 4, Krishnamachari teaches of wherein the first command is further configured to: perform a logical to physical (L2P) mapping in the volume block mapping table of the one or more SSDs from the updated first metadata log of the host device; and update the second metadata log in the one or more SSDs based on the logical to physical mapping performed corresponding to the one or more recent input/output operations (fig. 4, 14; paragraph 25, 52, 60, 76-79; where the extent keys are the physical address).
With respect to claim 9, the combination of Krishnamachari, NVMe, and Panda teaches of wherein discarding the metadata of the first metadata log in the host device discards a logical to physical (L2P) mapping in the host device (Krishnamachari, paragraph 25, 78-79; Panda, paragraph 40).
The reasons for obviousness are the same as indicated above with respect to claim 1.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari, NVMe, and Panda as applied to claim 1 above, and further in view of Meir et al. (US 2014/0059271).
With respect to claim 2, Krishnamachari, NVMe, and Panda fails to explicitly teach of wherein the first command is a flip command configured for exchanging one or more first physical blocks, which are old blocks, with one or more second physical blocks, which are new blocks, in the one or more SSDs.
However, Meir et al discloses exchanging one or more first physical blocks, which are old blocks, with one or more second physical blocks, which are new blocks, in the one or more SSDs (paragraph 35).
The combination of Krishnamachari, NVMe, Panda, and Meir teaches of wherein the first command is a flip command configured for exchanging one or more first physical blocks, which are old blocks, with one or more second physical blocks, which are new blocks, in the one or more SSDs (Krishnamachari, paragraph 78-79; Meir, paragraph 35; in the combination as the log entries are written from the log to the SSDs, the locations being updated are invalidated and written to another location).
Krishnamachari, NVMe, Panda, and Meir are analogous art because they are from the same field of endeavor, as they are directed to managing nonvolatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Krishnamachari, NVMe, Panda, and Meir before the time of the effective filing of the claimed invention to invalidate the location of the data to be updated and write the updated data to a new location in the combination of Krishnamachari, NVMe, and Panda as taught in Meir. Their .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari, NVMe, and Panda as applied to claim 1 above, and further in view of Ng et al. (US 2010/0070729).
With respect to claim 8, the combination of Krishnamachari, NVMe, and Panda fails to explicitly teach of wherein discarding the metadata of the first metadata log in the host device discards garbage collection metadata in the host device.
However, Ng teaches of updating the mapping in response to garbage collection being performed (paragraph 26).
The combination of Krishnamachari, NVMe, Panda, and Ng teaches of wherein discarding the metadata of the first metadata log in the host device discards garbage collection metadata in the host device (Krishnamachari, paragraph 78-79; Panda, paragraph 40; Ng, paragraph 26; in the combination as the metadata mapping log is invalidated after being flushed, that includes metadata as a result of garbage collection as taught in Ng).
Krishnamachari, NVMe, Panda, and Ng are analogous art because they are from the same field of endeavor, as they are directed to managing nonvolatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Krishnamachari, NVMe, Panda, and Ng before the time of the effective filing of the claimed invention to update the metadata log mapping of the combination of Krishnamachari, NVMe, and Panda after performing garbage collection as taught in Ng. Their motivation would have been to ensure the metadata log contains accurate information.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari, NVMe, and Panda as applied to claim 9 above, and further in view of He et al. (US 2008/0183963).
With respect to claim 10, the combination of Krishnamachari, NVMe, and Panda fails to explicitly teach of wherein discarding the logical to physical mapping in the host device enables performing a RAID rebuild using a generic code.
However, He teaches of performing a RAID rebuild using a generic code (paragraph 123, 167).
The combination of Krishnamachari, NVMe, Panda, and He teaches of wherein discarding the logical to physical mapping in the host device enables performing a RAID rebuild using a generic code (Krishnamachari, paragraph 78-79; Panda, paragraph 40; He, paragraph 123, 167).
Krishnamachari, NVMe, Panda, and He are analogous art because they are from the same field of endeavor, as they are directed to managing nonvolatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Krishnamachari, NVMe, Panda, and He before the time of the effective filing of the claimed invention to include the using generic RAID codes in the combination of Krishnamachari, NVMe, and Panda as taught in He. Their motivation would have been to enable wider compatibility of the system.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari, NVMe, and Panda as applied to claim 1 above, and further in view of Kanno (US 2016/0364142).
With respect to claim 11, the combination of Krishnamachari, NVMe, and Panda fails to explicitly teach of wherein the host device includes a volume block table which holds only a NAND erasable block address list. 
However, Kanno teaches of wherein the host device includes a volume block table which holds only a NAND erasable block address list (paragraph 114; where the memory system contains a free block list that contains a list of blocks where all their data is marked invalid; in the combination, the list would be within the node of Krishnamachari).
Krishnamachari, NVMe, Panda, and Kanno are analogous art because they are from the same field of endeavor, as they are directed to managing nonvolatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Krishnamachari, NVMe, Panda, and Kanno before the time of the effective filing of the claimed invention to include the free block list of Kanno in the combination of Krishnamachari, NVMe, and Panda. Their motivation would have been to efficiently manage the memory.
With respect to claim 12, the combination of Krishnamachari, NVMe, Panda, and Kanno teaches of wherein the host device holding only the NANO erasable block address list enables the host device to perform at least one of storing the volume block table in the NVRAM, synchronizing the first updated metadata log from the host device to the one or more SSOs and discarding the first metadata log in the host device once the synchronization is completed in the one or more SSOs (Krishnamachari, paragraph 78-79; Kanno, paragraph 114; in the combination, by knowing which blocks are free, when the metadata log is flushed the node of Krishnamachari is able to ensure there is space for the log in the SSO).
The reasons for obviousness are the same as indicated above with respect to claim 11.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamachari, NVMe, and Panda as applied to claim 1 above, and further in view of Veal et al. (US 2019/0050341).
With respect to claim 13, the combination of Krishnamachari, NVMe, and Panda fails to explicitly teach of updating the second metadata log in the one or more SSDs by synchronizing the first metadata log from the host device in a control memory buffer (CMB) area of the one or more SSDs.
However, Veal teaches of storing I/0 data for buffering into a SSD (paragraph 34). 
The combination of Krishnamachari, NVMe, Panda, and Veal teaches of updating the second metadata log in the one or more SSDs by synchronizing the first metadata log from the host device in a control memory buffer (CMB) area of the one or more SSDs (Krishnamachari, paragraph 78-79; Veal, paragraph 34; in the combination when the data is flushed from the log to the SSD it is buffered in the CMB of Veal).
Krishnamachari, NVMe, Panda, and Veal are analogous art because they are from the same field of endeavor, as they are directed to managing nonvolatile storage.
It would have been obvious to one of ordinary skill in the art having the teachings of Krishnamachari, NVMe, Panda, and Veal before the time of the effective filing of the claimed invention to include the CMB of Veal in the combination of Krishnamachari, NVMe, and Panda. Their motivation would have been to improve I/0 performance (Veal, paragraph 34).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 5-7, specifically claim 5, the prior art does not teach or suggest, "the host device providing the prepared list of the one or more physical blocks to the NVMe driver of the host device for preparing the first command; and the NVMe driver of the host device constructing the first command in response to the prepared list," in the context of the claims.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.
Applicant argues with respect to independent claim 1, that the combination of Krishnamachari, NVMe, and Panda does not teach of a first metadata log in a NVRAM of a host device, as allegedly, Krishnamachari’s nodes cannot be hosts because Krishnamachari discloses hosts being connected to the nodes.  The examiner disagrees with this reasoning.
The term “host” is defined by the American Heritage Dictionary of the English Language (https://www.ahdictionary.com/word/search.html?q=host) as, “[a] computer or other device providing data or services that a remote computer can access by means of a network or modem…a computer that is connected to a TCP/IP network such as the internet.”  Krishnamachari discloses in paragraph 32 that, “the client (host) may request the services of the 
Therefore, when in figures 2-4 and paragraphs 33, 47, 52 the NVRAM of the node contains a volume metadata log that is updated in response to a write operation, it reads on the claimed metadata log in NVRAM of a host being updated. 
Applicants also argues with respect to independent claim 1, that the combination of Krishnamachari, NVMe, and Panda does not teach of a flush limit maintained in the host device for the same reasoning discussed above in paragraph 31.  The examiner disagrees.
As detailed above in paragraph 32, Krishnamachari’s node is equivalent to the applicant’s host.  Therefore, when in paragraphs 78-79, Krishnamachari discloses the log being full or exceeding a threshold (claimed flush limit), it is in the node of Krishnamachari which is a host.  Thus the Krishnamachari reads on the limitations at issue.
Applicant additionally argues with respect to independent claim 1, that the combination of Krishnamachari, NVMe, and Panda does not teach of the claimed sending, the claimed receiving, and the claimed discarding because Krishnamachari does not disclose the claimed discarding, and because Panda does not disclose the claimed first command and second command from the claimed sending and the claimed receiving.  The examiner disagrees with this reasoning.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As detailed in the rejection above, NVMe discloses the claimed first command in pages 17-18, via the spdk_nvme_ns_cmd_flush() command which the NVMe driver submits a flush request to the specified NVMe namespace.  In the combination with Krishnamachari, as Krishnamachari’s volume metadata log 345 is flushed to SSDs when it is full or exceeds a threshold (Krishnamachari, paragraph 78-79), this would occur by the NVMe driver using the spdk_nvme_ns_cmd_flush() command.  The command returns a “0” if the command is successful which is analogous to the claimed second command.  Additionally, Panda discloses in paragraph 40 that when the flushing is complete, the used area is invalidated and merged with current NVRAM space.  This suggests to one of ordinary skill in the art that the flash/SSDs have indicated to the controller that the flushing is complete since otherwise the controller would not know if the flush ever completes.  This indication also reads on the claimed second command.  Additionally, the invalidation and subsequently merging the used area that was flushed in Panda is no different from the claimed discarding of the metadata of the first metadata log in the host device as claimed.  Thus the combination of Krishnamachari, NVMe, and Panda reads on the limitations at issue.
Applicant additionally indicates that the citation of NVMe included the incorrect website address.  As discussed in the interview on 12/15/2020, the correct website is located in the upper left corner of the reference that was provided to the applicant on 10/1/2020.  Additionally, the correct website was provided to the applicant in the interview, included in the interview summary, and the citation was updated to correct this in the 892 that was included with the 
Applicant additionally argues with respect to independent claim 1,  that the combination of Krishnamachari, NVMe, and Panda does not teach of the sending or receiving limitations, because NVMe merely discusses a command to flush an NVMe namespace and does not include a host, SSD or volume block mapping table.  The examiner disagrees for the following reasons.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As discussed in detail above in the rejection and paragraphs 32 and 37 of the arguments Krishnamachari discloses the claimed host, SSD and volume block mapping table.  Thus the combination of Krishnamachari, NVMe, and Panda reads on the limitations at issue.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.